Citation Nr: 1727008	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginina.

A personal hearing was conducted between the Veteran and undersigned in October 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2016 hearing, the Veteran testified that since his October 2015 PTSD examination, he had been experiencing worsening nightmares, social withdrawal, changes in mood, and a loss of interest in activities.  He asked that records from an upcoming VA appointment be associated with the claims file.  He added that he receives private treatment from Dr. C.H., but records of such treatment are not contained in the record.

As the Veteran has testified that his symptoms have changed since his last examination, he should be afforded a new VA examination to evaluate the current severity of his PTSD.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  In addition, the Veteran's updated VA treatment records and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding private treatment records, including records from Dr. C.H. identified in the October 2016 hearing.  VA treatment records dated since December 2015 should also be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file. 

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




